United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1035
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Brett Charles Roach

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Aberdeen
                                  ____________

                         Submitted: September 22, 2015
                           Filed: September 25, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Brett Roach directly appeals the judgment of the district court1 entered upon
a jury verdict finding him guilty of an assault charge, in violation of 18 U.S.C.

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
§§ 113(a)(6), 1153, and 3559(f). On appeal, in a brief filed under Anders v.
California, 386 U.S. 738 (1967), Roach’s counsel argues (1) that jurisdiction was
lacking because the alleged assault may not have taken place in Indian country, as
charged in the indictment, an argument that Roach repeats in his pro se supplemental
brief; (2) that the evidence was insufficient to establish the victim suffered a “serious
bodily injury” as charged in the indictment; and (3) that Roach received ineffective
assistance of counsel in several respects.

       First, at trial Roach stipulated that the alleged offense occurred in Indian
country. Therefore, he waived any right to argue on appeal that jurisdiction was
lacking because the alleged offense did not occur in Indian country. See United
States v. Hawkins, 215 F.3d 858, 860 (8th Cir. 2000). Second, the testimony of the
medical professionals amply established that the victim suffered serious bodily injury.
See United States v. Iron Hawk, 612 F.3d 1031, 1036-37 (8th Cir. 2010). Third, we
do not consider the ineffective-assistance-of-counsel claims in this direct criminal
appeal, as such claims are best raised in possible proceedings under 28 U.S.C. § 2255,
where the record can be developed as necessary. See United States v. McAdory, 501
F.3d 868, 872-73 (8th Cir. 2007). Finally, having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous
issue. The judgment is affirmed, and counsel’s motion to withdraw is granted.
                        ______________________________




                                          -2-